Citation Nr: 1629080	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-30 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for alcoholism.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for a bilateral knee disability.  

4. Entitlement to service connection for an umbilical hernia, to include as secondary to a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Esq.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to December 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  During the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  That time period lapsed; additional evidence, including treatment records from the Texas Department of Criminal Justice (TDCJ), was received.  

The issues of service connection for a bilateral knee disability and an umbilical hernia, to include as secondary to a bilateral knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. On the record at the March 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his appeal seeking service connection for alcoholism; there is no question of fact or law remaining before the Board on that matter.  

2. Tinnitus was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his service or to any disease, event, or injury therein.  



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue of service connection for alcoholism have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

2. Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by the January 2011 VA Form 21-526EZ.  He was informed of the evidence necessary to substantiate the appeal for service connection for tinnitus adjudicated herein.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the March 2016 hearing, the undersigned discussed the evidence that is needed to substantiate the claims of service connection for tinnitus, and identified evidence that could be secured.  The Veteran was assisted at the hearing by his attorney.  He was afforded a 60-day abeyance period for submission of additional evidence; that time period lapsed, and additional evidence, consisting of treatment records from TDCJ, was received.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA audiological examination in July 2011.  The Board finds the examination report adequate with respect to the issue of service connection for tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Withdrawal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  

On the record at the March 2016 hearing, the Veteran requested withdrawal of his claim of service connection for alcoholism.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to the matter of service connection for alcoholism, and the Board has no further jurisdiction to consider an appeal in the matter.  Accordingly, the appeal with respect to the issue of service for alcoholism must be dismissed.  

Service Connection for Tinnitus

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including tinnitus, as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for tinnitus).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that service connection may be granted for such chronic diseases based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's DD Form 214 indicates his military occupational specialty (MOS) was forward observer, and that he was awarded the Parachutist Badge.  

On October 1985 service enlistment examination, the Veteran's ears were normal.  Audiometry revealed puretone thresholds, in decibels, were:
Hertz

500
1000
2000
3000
4000
6000
Right
5
10
15
5
5
35
Left
5
5
5
10
20
30


On April 1987 service examination (for Chapter 14 discharge), the Veteran's ears were normal.  Audiometry revealed puretone thresholds, in decibels, were:
Hertz

500
1000
2000
3000
4000
6000
Right
0
0
0
0
10
15
Left
5
0
0
10
30
25


In an associated report of medical history, the Veteran denied hearing loss and ear trouble.  

On October 1987 service separation examination, the Veteran's ears were normal.  Audiometry revealed puretone thresholds, in decibels, were:
Hertz

500
1000
2000
3000
4000
6000
Right
15
10
10
5
5
25
Left
15
10
5
15
30
35


In an associated report of medical history, the Veteran denied hearing loss and ear trouble.  

In his January 2011 statement, the Veteran asserted that the constant ringing in his left ear is consistent with exposure to high-pitched noises from C-130 and C-144 aircraft that he parachuted from in service.  

On July 2011 VA examination, the Veteran reported recurrent tinnitus in both ears, left greater than right, but he could not recall the time or circumstances of the onset of tinnitus.  The examiner noted that the claims file had been reviewed.  The examiner opined that the Veteran has a diagnosis of hearing loss according to VA criteria, and his tinnitus "is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss."  The examiner further opined that the Veteran's tinnitus "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness," because his tinnitus is most likely related to his hearing loss.  The examiner noted that the Veteran had pre-existing hearing loss that did not significantly change while in service but worsened after service.  The examiner explained that the STRs showed pre-existing high-frequency hearing loss at enlistment but without a significant threshold shift for the worse in either ear, and there was no complaint of tinnitus in the STRs.  The examiner further noted that the Veteran's hearing has changed significantly between the time of separation from the military and the testing performed in connection with the 2001 VA examination, "suggesting aggravation of pre-existing hearing loss occurred after service."  

In his September 2011 notice of disagreement (NOD), the Veteran asserted that he reported the tinnitus to medical staff in service, but they disregarded his reports.  

At the March 2016 hearing, the Veteran testified that he has had ringing in both ears, the left more than the right, constantly since service.  He asserted that during service he was exposed to noise from aircraft when he was parachuting, armored cars, and artillery.  He stated that he reported his tinnitus during his separation examination, but was told that everyone has ringing in their ears.  Regarding his report to the July 2011 VA examiner that he was unsure when the tinnitus began, the Veteran testified that he may have been under the impression that the examiner was asking when during service the tinnitus onset.  

The overall evidence weighs against a finding that the Veteran's tinnitus initially manifested during his service or that it has been persistent or recurrent ever since.  While the Veteran is competent to report ringing in his ears, his statements regarding the onset of tinnitus have not been consistent, which detracts from his credibility with respect to his contentions that he has had tinnitus constantly since service.  His STRs, including the October 1987 service separation examination report, are silent for any complaint, treatment, findings, or diagnosis of tinnitus.  Significantly, in an October 1987 report of medical history, the Veteran denied ear trouble and hearing loss.  The initial postservice documentation in the record of a complaint of tinnitus is in the Veteran's January 2011 claim (approximately 13 years following his separation from service), when he reported "[c]onstant ringing in [l]eft ear."  He provided no information as to onset.  Likewise, in his January 2011 written statement, he stated his tinnitus was the result of "the C-130s, and the C-144s, that I used to jump out of" but he did not state that he had experienced tinnitus continuously since service.  Significantly, on July 2011 VA examination, the Veteran reported that he could not recall the time or circumstances of the onset of his tinnitus.  

Following the August 2011 denial of his claim for tinnitus, the Veteran first asserted that his tinnitus began in service and has persisted since.  While the Board has considered the Veteran's testimony attributing his statements that he did not recall when tinnitus began to a miscommunication with the examiner in 2011, the Board finds that the Veteran's conflicting accounts in the record of tinnitus onset render his statements not credible for the purpose of establishing tinnitus onset in service and continuity since.  His earlier reports in the record (in the October 1987 report of medical history and to the July 2011 VA examiner) weigh against a finding that the tinnitus began in service and persisted.  Accordingly, service connection for tinnitus on the basis that it manifested in service and persisted is not warranted.  Additionally, as tinnitus is not shown to have been manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

In the absence of a showing of onset in service and continuity of symptoms thereafter, the analysis turns to whether the Veteran's tinnitus may somehow otherwise be related to his service.  Whether an insidious process such as tinnitus may be related to remote service/noise trauma therein is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lay statements of the Veteran that the tinnitus is related to service/noise trauma therein are not probative evidence in this matter.  

The only competent and credible (and thus ultimately probative) evidence addressing the matter of a nexus between the Veteran's tinnitus and his service is in the July 2011 VA examiner's opinion, which is against the claim.  The July 2011 examiner opined that the Veteran's tinnitus "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness," because the tinnitus is related to hearing loss that occurred following service.  The July 2011 VA examiner's opinion reflects familiarity with the entire record and cites to clinical data that supports the conclusion.  Additionally, the examiner explained that comparison of the hearing tests from enlistment to separation found no significant threshold shifts for the worse in either ear.  Therefore, the Board finds the July 2011 VA examiner's opinion probative in this matter.  Because there is no competent evidence to the contrary, it is persuasive.  
In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for tinnitus; therefore, the benefit-of-the-doubt rule does not apply, and service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The appeal seeking service connection for alcoholism is dismissed.  

The appeal seeking service connection for tinnitus is denied.  


REMAND

The Veteran asserts that he sustained injuries to both knees from parachuting in service, and that he has had persistent knee pain since.  A July 2011 VA examiner opined that the Veteran's bilateral knee patellofemoral syndrome is less likely than not related to his service/injuries therein.  The examiner's rationale indicates that the Veteran's April 1987 discharge examination does not note any knee abnormalities, and that there are no records showing a chronic knee condition since 1987.  Notably, the Veteran's October 1987 separation examination notes slight pain in the left knee with range of motion.  Additionally, the examiner's opinion does not address the Veteran's reports of pre-service cyst removal and associated scarring of the right knee in 1964, and a left knee injury when playing football in 1972.  Furthermore, the Veteran has submitted a September 2015 radiology report that notes X-rays showed mild degenerative arthropathy of the left knee.  As the July 2011 orthopedic examiner's opinion is based on an inaccurate factual background, does not consider whether his knee disabilities were pre-existing, and does not address the recent diagnosis of left knee degenerative arthropathy, a remand for an addendum opinion is necessary.  

Regarding the issue of a hernia, an April 2006 private treatment record from TDCJ shows an assessment of reducible umbilical hernia.  In his September 2011 NOD, the Veteran asserted that the umbilical hernia is secondary to his bilateral knee disability.  In light of such allegation, consideration of the issue of service connection for an umbilical hernia must be deferred pending resolution of the claim of service connection for a bilateral knee disability. 

Accordingly, the case is REMANDED for the following:

1. The AOJ should forward the entire record for review and an addendum opinion regarding the nature and likely etiology of the Veteran's bilateral knee disability (with examination only if deemed necessary by the opinion provider).  Based on a review of the entire record, please respond to the following:  

(a) Please identify (by medical diagnosis) each disability of the left and right knees found (or shown by the record).  

(b) Did any of the Veteran's currently diagnosed knee disabilities clearly and unmistakably (was it obvious, manifest, or undebatable) pre-exist his entry into active duty?  The examiner should consider and discuss, as necessary, the Veteran's reports of pre-service cyst removal and associated scarring of the right knee in 1964, and a left knee injury when playing football in 1972 and

(c) If a disability of either knee clearly pre-existed service, is it at least as likely as not (50% or greater probability) that such disability increased in severity during service?;  The examiner should consider and discuss, as necessary, the October 1987 separation examination (that notes pain in the left knee with motion) and

(d) If a disability of either knee clearly pre-existed service and increased in severity during service, is it clear and unmistakable that any such increase in severity during that period of service was due to the natural progress of the condition?  

(d) If a diagnosed disability of either knee did not pre-exist his service, please identify the likely etiology for each knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) such is related to his service (to include as due to injuries sustained while parachuting)?  The examiner should consider and discuss, as necessary, the October 1987 separation examination (that notes pain in the left knee with motion) and the Veteran's assertion that he has had persistent knee symptoms since service.  

The opinion provider must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

2. The AOJ should then review the record, arrange for any further development indicated, and readjudicate the remaining claims, to include consideration of service connection for an umbilical hernia on a secondary basis.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


